PER CURIAM.
The presiding justice did not err in denying the defendant’s motion to suppress evidence of a pre-indictment, out-of-court lineup involving the defendant. No right to counsel attached at that stage in the proceedings. Kirby v. Illinois, 406 U.S. 682, 92 S.Ct. 1877, 32 L.Ed.2d 411 (1972); State v. Niemszyk, Me., 303 A.2d 105 (1973). Furthermore, although the presiding justice failed to make “explicit, on-the-record findings” as to the out-of-court identification, see State v. Colby, Me., 361 A.2d 256, 262 (1976), we conclude from the evidence that the lineup was not impermissibly suggestive. State v. Boucher, Me., 376 A.2d 478, 479 (1977).
The entry must be:
Appeal denied.
Judgment affirmed.
DELAHANTY, J., did not sit.